Notice of Pre-AIA  or AIA  Status
Claims 1-6, 8-13, & 15-19 remain for examination.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/19/22 have been fully considered but they are not persuasive. Applicant argues:

Thus, in response to receiving a request from an anonymous user to access an encrypted document, an identity of a first user (different from the anonymous user) who downloaded the encrypted document occurs. The cited art fails to disclose at least the foregoing features of claim 1.
For example, the Office Action cites to paragraphs [0030] and [0046] of Negrea as allegedly disclosing at least the above-noted features of claim 1. However, paragraph [0030] of Negrea merely discloses the usefulness of an IRM system that is capable of granting access to documents to anonymous users and paragraph [0045- 0046] state: 
“FIG. 2 is a flow diagram of a method 200 for preparing a user device for offline file access, in accordance with one or more embodiments of the invention. The method 200 is performed on a user device by a user who is authorized to access IRM-protected documents. The method 200 starts at step 202 and proceeds to step 204.
At step 204, a user is authenticated. In some embodiments, a user logs into the user device, with for example, a user identifier and password or any method for verifying the identity of a user known in the art.”
Thus, the user at step 204 is not authenticated in response to receiving a request from an anonymous user to access an encrypted document. Instead, nothing in the cited paragraphs mention any conditions precedent to the user authentication. Indeed, the Examiner's analysis of claim 1 attempts to track the language of claim 1 to Negrea, but conspicuously omits repeating the language of claim 1 "in response to receiving the request from the anonymous user." Nevertheless, it is clear that the cited portions of Negrea fail to disclose or suggest at least the above-noted features of claim 1. 
Flaks fails to remedy at least the above-noted deficiencies of Negrea as references against claim 1. 


In response to Applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  From the paragraphs that were cited in the previous rejection, there should be two teachings evident regarding the Negrea invention:
In response to a request from the first user, the Negrea invention will perform all the remaining limitations of the claim for determining if the first user has permission to access the requested document; and
In response to a request from an anonymous user, the Negrea invention may grant access to the document based on an open-ended list of criteria, albeit a list that does not explicitly teach wherein one of the criteria is whether a first user different from the anonymous user has permission to access the requested document.
Thus, while Applicant is technically correct to say that Negrea does not teach “in response to receiving the request from the anonymous user”, that clause was the sole reason why the Flaks reference was cited as a secondary reference in the rejection.  Flaks where cited discloses an IRM (or equivalent) document management system that allows for anonymous users to request and access documents, and provided that the anonymous user chooses to remain anonymous, will have their access to the document governed by whether a first user different from the anonymous user has permission to access said document.  Thus, the combination of Negrea with Flaks discloses the claim as written.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 8-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Negrea (U.S. Patent Publication 2017/0286711) in view of Flaks (U.S. Patent Publication 2011/0247083).
Regarding claims 1, 8, and 15:
Negrea discloses a computer implemented method, system, and computer readable medium for anonymous information rights management to allow tracking of downloaded documents without authentication comprising: receiving, at an IRM server, a request from an anonymous user to access an encrypted document (paragraph 0030; documents in the IRM system being encrypted at paragraphs 0016 & 0039-0040); determining an identity of a first user who downloaded the encrypted document from the IRM server, wherein the first user is different from the anonymous user (paragraph 0046); determining whether the first user currently has permission to access to the encrypted document (paragraphs 0047-0050); and providing a decryption key when the first user is determined to have permission to access the encrypted document (paragraphs 0039-0040), wherein providing the decryption key to the anonymous user is performed without asking the anonymous user about their identity (paragraph 0030: “To enable anonymous access, permissions may be set to allow access content, without the entry of a user name, password, or other individually identifying information”).  Per claim 8, Negrea further discloses wherein the system comprises a processor, input, and memory (e.g. paragraphs 0020-0022).
	Although Negrea explicitly discloses wherein anonymous access to IRM-protected documents can be implemented using the inventive techniques disclosed therein (paragraph 0030), and presents an open-ended list as to the criteria by which anonymous access may be permitted (Ibid: “…but the system may still be able to identify and condition access upon other information, such as where the document has been, from what domain it was accessed, from what location it was accessed, where it was shared, when it was accessed, or the like”), nevertheless Negrea is silent regarding the anonymous user being allowed access to the document specifically based on determining that a first user already has access to said document [i.e. determining the first user identity etc. in response to the anonymous user request].  However, Flaks discloses a related invention for accessing content online, wherein a first user with the access rights to a particular piece of content can share said content with other anonymous users, and wherein the anonymous users’ ability to access the content is specifically conditional on whether the first user has access (Flaks, paragraphs 0071, 0080-0081, & 0085; and elements 610, 615, & 640 of Figure 6, further noting that these steps occur in response to the anonymous user request of steps 520, 525, & 530 of Figure 5).  It would have been obvious prior to the effective filing date of the instant application for Negrea to allow anonymous users to access encrypted documents in that IRM system based on the first user who shared it with them having access to it, as doing so was a known option within the grasp of a person of ordinary skill in the art.  If being able to anonymously access protected content because its owner has shared it with you would lead to success, it would be the result not of innovation but of ordinary skill and common sense.


Regarding claims 2, 9, and 16:	The combination further discloses updating a document access history to reflect the access by the anonymous user, including the first user who downloaded the encrypted document (Negrea: paragraph 0030, beginning with “Information about access may be tracked on an aggregated basis…”).  

Regarding claims 3 and 10:	The combination further discloses wherein the document access history is updated to include identifying information about a device of the anonymous user (Negrea: paragraph 0038).  

Regarding claims 4, 11, and 17:	The combination further discloses wherein the first user downloaded the encrypted document from the IRM server and shared the encrypted document with the anonymous user (Offline access: Negrea, e.g. paragraphs 0016 & 0030).  

Regarding claims 5, 12, and 18:	The combination further discloses denying permission to the anonymous user when it is determined that first user no longer has permission to access the encrypted document (revoked permissions at Negrea, e.g. paragraphs 0034-0035).  

Regarding claims 6, 13, and 19:	The combination further discloses updating a document access history to reflect denial of access by the anonymous user (Negrea, ibid; see also paragraph 0030).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A GYORFI whose telephone number is (571)272-3849. The examiner can normally be reached 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS A. GYORFI
Examiner
Art Unit 2435



/THOMAS A GYORFI/Examiner, Art Unit 2435                                                                                                                                                                                                        10/28/2022

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435